



UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.


 
NEW JERSEY DEPARTMENT OF BANKING AND INSURANCE
TRENTON, NEW JERSEY

 


Written Agreement by and among
 
Docket Nos. 09-095-WA/RB-HC
09-095-WA/RB-SM
STERLING BANKS, INC.
Mount Laurel, New Jersey
 
STERLING BANK
Mount Laurel, New Jersey
 
FEDERAL RESERVE BANK OF PHILADEPHIA
Philadelphia, Pennsylvania
 
and
 
NEW JERSEY DEPARTMENT OF BANKING
AND INSURANCE
Trenton, New Jersey

 
WHEREAS, in recognition of their common goal to maintain the financial soundness
of Sterling Banks, Inc., Mount Laurel, New Jersey ("Sterling"), a registered
bank holding company, and its subsidiary bank, Sterling Bank, Mount Laurel, New
Jersey (the "Bank"), a state chartered bank that is a member of the Federal
Reserve System, Sterling, the Bank, the Federal Reserve Bank of Philadelphia
(the "Reserve Bank"), and the New Jersey Department of Banking and Insurance
(the "Department") have mutually agreed to enter into this Written Agreement
(the "Agreement"); and
 
WHEREAS, on July 28, 2009, Sterling's and the Bank's boards of directors, at
duly constituted meetings, adopted resolutions authorizing and directing Robert
H. King

                              
 
 

--------------------------------------------------------------------------------

 

and __________________________to consent to this Agreement on behalf of Sterling
and the Bank, respectively, and consenting to compliance with each and every
applicable provision of this Agreement by Sterling, the Bank, and their
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the "FDI Act") (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).
 
NOW, THEREFORE, Sterling, the Bank, the Reserve Bank, and the Department agree
as follows:
 
Board Oversight
 
1.           Within 60 days of this Agreement, the Bank's board of directors
shall submit to the Reserve Bank and the Department a written plan to strengthen
board oversight of the management and operations of the Bank. The plan shall, at
a minimum, address, consider, and include:
 
(a) The actions that the board of directors will take to improve the Bank's
condition and maintain effective control over, and supervision of, the Bank's
major operations and activities, including but not limited to, credit risk
management, credit administration, processes to mitigate risks associated with
credit concentrations, capital, and earnings;
 
(b) the development of a management succession program to promote the retention
and continuity of capable management; and
 
(c) a description of the information and reports that will be regularly reviewed
by the board of directors in its oversight of the operations and management of
the Bank, including information on the Bank's adversely classified assets,
concentrations of credit, allowance for loan and lease losses ("ALLL"), capital,
earnings, and liquidity.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
Management and Staffing Review
 
2.            (a)           Within 30 days of this Agreement, the Bank's board
of directors shall retain an independent consultant acceptable to the Reserve
Bank and the Department to conduct a review of the qualifications and
performance of all of the Bank's senior executive officers and the staffing
needs of the Bank (the "Management Review"), and to prepare a written report of
findings and recommendations (the "Report"). The primary purpose of the
Management Review shall be to aid in the development of a suitable management
structure that is adequately staffed by qualified and trained personnel. The
Bank shall submit an engagement letter to the Reserve Bank and the Department as
part of the approval of the independent consultant. The engagement letter shall
require the independent consultant to submit the Report within 60 days of the
approval of the engagement letter and to provide a copy of the Report to the
Reserve Bank and the Department at the same time that it is provided to the
Bank. The Management Review shall, at a minimum, address, consider, and include:
 

 
(i)
the identification of the type and number of senior officers needed to manage
and supervise properly the affairs of the Bank; and

 

 
(ii)
an evaluation of each senior officer to determine whether the individual
possesses the ability, experience, and other qualifications required to perform
competently present and anticipated duties, including the ability to comply with
applicable laws and regulations, adhere to the Bank's established policies and
procedures, restore and maintain the Bank to a safe and sound condition, and
comply with the requirements of this Agreement.


                                               
 
3

--------------------------------------------------------------------------------

 

(b)            Within 45 days of the Bank's receipt of the Report, the Bank's
board of directors shall submit a written management plan to the Reserve Bank
and the Department that fully addresses the findings and recommendations in the
Report and describes the specific actions that the board of directors proposes
to take in order to strengthen the Bank's management, including but not limited
to plans to hire or appoint additional or replacement personnel. In the event
that recommendations made by the independent consultant are not adopted, the
board of directors shall provide in writing to the Reserve Bank and the
Department the specific reasons why such recommendations were not adopted.
 
Concentrations of Credit
 
3.           Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written plan to strengthen the
Bank's management of commercial real estate ("CRE") concentrations, including
steps to reduce the risk of concentrations. The plan shall, at a minimum,
include:
 
(a) Procedures to identify, limit, and manage concentrations of credit that are
consistent with the Interagency Guidance on Concentrations in Commercial Real
Estate Lending, Sound Risk Management Practices, dated December 12, 2006 (SR 07-
1); and
 
(b) revised loan policies that establish concentration limits, including but not
limited to, by loan type, geographic location, counterparty, and borrower; and
 
(c) a schedule for reducing the outstanding dollar amount of CRE loans.
 
Lending and Credit Administration
 
4.           Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable enhanced written lending and
credit administration program that shall, at a minimum, address, consider, and
include:

 
 
4

--------------------------------------------------------------------------------

 

(a)           Underwriting standards that are appropriate for each type of loan
product offered by the Bank that, at a minimum, address, consider, and include:
 
(i)        documented analysis of the borrower's repayment source,
creditworthiness, and global cash flow and debt service ability;
       

 
    (ii)
revised standards and approval requirements for renewing, extending, or
modifying existing loans, including procedures for documenting the bases for
each renewal, extension, or modification;

 
(iii)     a prohibition on the capitalization of interest; and
 
(iv)      appropriate controls on loan draws;
 
(b)          procedures that require the periodic review of a borrower's ability
to repay the loan according to its terms, including requiring the submission by
borrowers of current financial statements and project status;
 
(c)          enhanced stress testing of loans and portfolio segments;
 
(d)          policies and procedures to ensure that appraisals conform to
accepted appraisal standards, as defined in the Uniform Standards of
Professional Appraisal Practice, and comply with the requirements of Subpart G
of Regulation Y of the Board of Governors of the Federal Reserve System (the
"Board of Governors") (12 C.F.R. Part 225, Subpart G) made applicable to state
member banks by section 208.50 of Regulation H of the Board of Governors (12
C.F.R. § 208.50);
 
(e)           measures to correct all documentation exception deficiencies noted
in the report of the examination of the Bank that commenced on January 5, 2009
(the "Report of Examination");
 

                     
 
5

--------------------------------------------------------------------------------

 

(f)                 procedures or systems to identify, record, and track
missing, incomplete or imperfect loan and collateral documentation; and
 
(g)                measures to improve the administration of other real estate
owned;
 
Loan Review
 
5.         Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department a revised acceptable written program for the
periodic review and grading of the Bank's loan portfolio by a qualified
independent party or by qualified staff that is independent of the Bank's
lending function. The program shall, at a minimum, address, consider, and
include:
 
(a)                The scope and frequency of the loan review;
(b)                standards and criteria for assessing the credit quality of
the loans;
(c)                application of loan grading standards and criteria to the
loan portfolio; and
(d)                periodic written reports to the board of directors that
identify the status of those loans that are adversely graded and the prospects
for full collection or strengthening of the quality of any such loans.
 
Asset Improvement
 
6.         (a)           The Bank shall not, directly or indirectly, extend or
renew any credit to or for the benefit of any borrower, including any related
interest of the borrower, who is obligated to the Bank in any manner on any
extension of credit or portion thereof that has been charged off by the Bank or
classified, in whole or in part, "loss" in the Report of Examination or in any
subsequent report of examination, as long as such credit remains uncollected.
 
(b)           The Bank shall not, directly or indirectly, extend or renew any
credit to or for the benefit of any borrower, including any related interest of
the borrower, whose extension

                                                         
 
6

--------------------------------------------------------------------------------

 

of credit has been classified "doubtful" or "substandard" in the Report of
Examination or in any subsequent report of examination, without the prior
approval of the Bank's board of directors. The board of directors shall document
in writing the reasons for the extension of credit or renewal, specifically
certifying that: (i) the extension of credit is necessary to protect the Bank's
interest in the ultimate collection of the credit already granted or (ii) the
extension of credit is in full compliance with the Bank's written loan policy,
is adequately secured, and a thorough credit analysis has been performed
indicating that the extension or renewal is reasonable and justified, all
necessary loan documentation has been properly and accurately prepared and
filed, the extension of credit will not impair the Bank's interest in obtaining
repayment of the already outstanding credit, and the board of directors
reasonably believes that the extension of credit or renewal will be repaid
according to its terms. The written certification shall be made a part of the
minutes of the board of directors meetings, and a copy of the signed
certification, together with the credit analysis and related information that
was used in the determination, shall be retained by the Bank in the borrower's
credit file for subsequent supervisory review. For purposes of this Agreement,
the term "related interest" is defined as set forth in section 215.2(n) of
Regulation O of the Board of Governors (12 C.F.R. § 215.2(n)).
 
7.           (a)           Within 60 days of this Agreement, the Bank shall
submit to the Reserve Bank and the Department an acceptable written plan
designed to improve the Bank's position through repayment, amortization,
liquidation, additional collateral, or other means on each loan or other asset
in excess of $250,000, including OREO, that: (i) is past due as to principal or
interest more than 90 days as of the date of this Agreement; (ii) is on the
Bank's problem loan list; or (iii) was adversely classified in the Report of
Examination. In developing the plan for each loan, the Bank shall, at a minimum,
review, analyze, and document the financial position of

                                                        
 
7

--------------------------------------------------------------------------------

 

the borrower, including source of repayment, repayment ability, and alternative
repayment sources, as well as the value and accessibility of any pledged or
assigned collateral, and any possible actions to improve the Bank's collateral
position.
 
(b)           Within 30 days of the date that any additional loan or other asset
in excess of $250,000, including OREO, becomes past due as to principal or
interest for more than 90 days, is on the Bank's problem loan list, or is
adversely classified in any subsequent report of examination of the Bank, the
Bank shall submit to the Reserve Bank and the Department an acceptable written
plan to improve the Bank's position on such loan or asset.
 
(c)           Within 30 days after the end of each calendar quarter thereafter,
the Bank shall submit a written progress report to the Reserve Bank and the
Department to update each asset improvement plan, which shall include, at a
minimum, the carrying value of the loan or other asset and changes in the nature
and value of supporting collateral, along with a copy of the Bank's current
problem loan list, extension report, and past due/non-accrual report. The board
of directors shall review the progress reports before submission to the Reserve
Bank and the Department and shall document the review in the minutes of the
board of directors' meetings.
 
Audit
 
8.           Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written enhanced internal audit
program that shall, at a minimum, provide for periodic updates to the audit
scope, work programs, and schedules to ensure that all auditable areas are
appropriately risk weighted and reviewed.


 
Allowance for Loan and Lease Losses
 
9.           (a)           Within 10 days of this Agreement, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified "loss" in the Report

                                           
 
8

--------------------------------------------------------------------------------

 

of Examination that have not been previously collected in full or charged off.
Thereafter the Bank shall, within 30 days from the receipt of any federal or
state report of examination, charge off all assets classified "loss" unless
otherwise approved in writing by the Reserve Bank and the Department.
 
(b) Within 60 days of this Agreement, the Bank shall review and revise its ALLL
methodology consistent with relevant supervisory guidance, including the
Interagency Policy Statements on the Allowance for Loan and Lease Losses, dated
July 2, 2001 (SR 01-17 (Sup)) and December 13, 2006 (SR 06-17), and the findings
and recommendations regarding the ALLL set forth in the Report of Examination,
and submit a description of the revised methodology to the Reserve Bank and the
Department. The revised ALLL methodology shall be designed to maintain an
adequate ALLL and shall address, consider, and include, at a minimum, the
reliability of the Bank's loan grading system, the volume of criticized loans,
concentrations of credit, the current level of past due and nonperforming loans,
past loan loss experience, evaluation of probable losses in the Bank's loan
portfolio, including adversely classified loans, and the impact of market
conditions on loan and collateral valuations and collectibility.
 
(c) Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Department an acceptable written program for the maintenance of an
adequate ALLL. The program shall include policies and procedures to ensure
adherence to the revised ALLL methodology and provide for periodic reviews and
updates to the ALLL methodology, as appropriate. The program shall also provide
for a review of the ALLL by the Bank's board of directors on at least a
quarterly calendar basis. Any deficiency found in the ALLL shall be remedied in
the quarter it is discovered, prior to the filing of the Consolidated Reports of
Condition and Income, by additional provisions. The board of directors shall
maintain written

 
 
9

--------------------------------------------------------------------------------

 

documentation of its review, including the factors considered and conclusions
reached by the Bank in determining the adequacy of the ALLL. During the term of
this Agreement, the Bank shall submit to the Reserve Bank and the Department
within 30 days after the end of each calendar quarter, a written report
regarding the board of directors' quarterly review of the ALLL and a description
of any changes to the methodology used in determining the amount of ALLL for
that quarter.
 
Capital Plan
 
10.           Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written plan to maintain
sufficient capital at the Bank. The plan shall, at a minimum, address, consider,
and include:
 
(a)  The Bank's current and future capital requirements, including, compliance
with the Capital Adequacy Guidelines for State Member Banks: Risk-Based Measure
and Tier 1 Leverage Measure, Appendices A and B of Regulation H of the Board of
Governors (12 C.F.R. Part 208, App. A and B);
 
(b) the adequacy of the Bank's capital, taking into account the volume of
adversely classified assets, concentrations of credit, ALLL, current and
projected asset growth, and projected retained earnings; and
 
(c) the source and timing of additional funds to fulfill the Bank's future
capital requirements.


 
11.           The Bank shall notify the Reserve Bank and the Department, in
writing, no more than 30 days after the end of any calendar quarter in which any
of the Bank's capital ratios (total risk-based, Tier 1, or leverage) fall below
the approved capital plan's minimum ratios. Together with the notification, the
Bank shall submit an acceptable written plan that details the


 



 
 
10

--------------------------------------------------------------------------------

 

steps the Bank will take to increase the Bank's capital ratios to or above the
approved capital plan's minimums.
 
Strategic Plan and Budget
 
12.          (a)            Within 60 days of this Agreement, the Bank shall
submit to the Reserve Bank and the Department a strategic plan to improve the
Bank's earnings and a budget for the remainder of 2009. The written plan and
budget shall include, but not be limited to:
 
    (i)            Identification of the major areas where, and means by which,
the board of directors will seek to improve the Bank's operating performance;
 
    (ii)            a realistic and comprehensive budget for the remainder of
calendar year 2009, including income statement and balance sheet projections;
and

 
(iii)   a description of the operating assumptions that form the basis for, and
adequately support, major projected income, expense, and balance sheet
components.
 
(b)            A strategic plan and budget for each calendar year subsequent to
2009 shall be submitted to the Reserve Bank and the Department at least 30 days
prior to the beginning of that calendar year.
 
Liquidity/Funds Management
 
13.          Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written contingency funding plan
that identifies available sources of funding and includes adverse scenario
planning.


 



 
 
11

--------------------------------------------------------------------------------

 

Dividends
14.      (a) Sterling and the Bank shall not declare or pay any dividends
without the prior written approval of the Reserve Bank, the Director of the
Division of Banking Supervision and Regulation of the Board of Governors (the
"Director"), and the Department.
 
(b) Sterling shall not take any other form of payment representing a reduction
in capital from the Bank without the prior written approval of the Reserve Bank
and the Department.


(c) Sterling and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank, the Director,
and the Department.
 
(d) All requests for prior approval shall be received at least 30 days prior to
the proposed dividend declaration date, proposed distribution on subordinated
debentures, and required notice of deferral on trust preferred securities. All
requests shall contain, at a minimum, current and projected information, as
appropriate, on the parent's capital, earnings, and cash flow; the Bank's
capital, asset quality, earnings and ALLL needs; and identification of the
sources of funds for the proposed payment or distribution. For requests to
declare or pay dividends, Sterling and the Bank, as appropriate, must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors' Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).


 
Debt and Stock Redemption
 
15.         (a) Sterling and its nonbank subsidiaries shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank and the


 



818487_2                                                              
 
12

--------------------------------------------------------------------------------

 

Department. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.
 
(b)            Sterling shall not, directly or indirectly, purchase or redeem
any shares of its stock without the prior written approval of the Reserve Bank
and the Department.
 
BSA/AML Compliance
 
16.          Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written plan to correct the
criticisms detailed in the Report of Examination of the Bank's compliance with
all applicable federal laws, rules, and regulations relating to anti-money
laundering ("AML"), including the Bank Secrecy Act ("BSA") (31 U.S.C. § 5311 et
seq.); the rules and regulations issued thereunder by the U.S. Department of the
Treasury (31 C.F.R. Part 103); and the AML requirements of Regulation H of the
Board of Governors (12 C.F.R. § 208.63).


 
Compliance with Laws and Regulations
 
17.          (a)            In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position,
Sterling and the Bank shall comply with the notice provisions of section 32 of
the FDI Act (12 U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of
Governors (12 C.F.R. §§ 225.71 et seq.).
 
(b)            Sterling and the Bank shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the FDIC's regulations (12 C.F.R. Part 359).


 



 
 
13

--------------------------------------------------------------------------------

 

Compliance with the Agreement
 
18.          (a)            Within 10 days of this Agreement, the boards of
directors of Sterling and the Bank shall appoint a joint committee (the
"Compliance Committee") to monitor and coordinate Sterling's and the Bank's
compliance with the provisions of this Agreement. The Compliance Committee shall
include a majority of outside directors who are not executive officers or
principal shareholders of Sterling and the Bank, as defined in sections
215.2(e)(l) and 215.2(m)(l) of Regulation O of the Board of Governors (12 C.F.R.
§§ 215.2(e)(l) and 215.2(m)(l)). At a minimum, the Compliance Committee shall
meet at least monthly, keep detailed minutes of each meeting, and report its
findings to the boards of directors of Sterling and the Bank. Sterling and the
Bank shall notify the Reserve Bank and the Department in writing of the
composition of the Compliance Committee at the time that the members are
appointed.
 
(b)            Within 30 days after the end of each calendar quarter following
the date of this Agreement, the Bank shall submit to the Reserve Bank and the
Department written progress reports detailing the form and manner of all actions
taken to secure compliance with this Agreement and the results thereof.
 
Approval and Implementation of Plans and Programs
 
19.          The Bank and, as applicable, Sterling shall submit written plans,
programs, and an engagement letter that are acceptable to the Reserve Bank and
the Department within the applicable time periods set forth in paragraphs 2(a),
3, 4, 5, 7(a),7(b), 8, 9(c), 10, 13, and 16 of this Agreement. An independent
consultant acceptable to the Reserve Bank and the Department shall be retained
by the Bank within the period set forth in paragraph 2(a) of this Agreement.
 
(b)            Within 10 days of approval by the Reserve Bank and the
Department, the Bank and, as applicable, Sterling shall adopt the approved
plans, programs, and engagement


 



 
 
14

--------------------------------------------------------------------------------

 

letter. Upon adoption, the Bank and, as applicable, Sterling shall promptly
implement the approved plans and programs and thereafter fully comply with them.
 
(c)            During the term of this Agreement, the approved plans, programs,
and engagement letter shall not be amended or rescinded without the prior
written approval of the Reserve Bank and the Department.
 
Communications
 
20. All communications regarding this Agreement shall be sent to:
 

 
(a)
Ms. Cynthia L. Course
Assistant Vice President
Federal Reserve Bank of Philadelphia
Ten Independence Mall
Philadelphia, PA 19106



 

 
(b)
Mr. Terry K. McEwen
Director
New Jersey Department of Banking and Insurance
P.O. Box 040
Trenton, NJ 08625

 

 
(c)
Mr. Robert King

 
 
President and CEO

 
 
Sterling Bank

 
 
3100 Route 38

 
 
Mount Laurel, NJ 08054



 
Miscellaneous
 
21. Notwithstanding any provision of this Agreement, the Reserve Bank and the
Department may, in their sole discretion, grant written extensions of time to
Sterling and the Bank to comply with any provision of this Agreement.
 
22. The provisions of this Agreement shall be binding upon Sterling, the Bank,
and their institution-affiliated parties, in their capacities as such, and their
successors and assigns.
 
 
 
15

--------------------------------------------------------------------------------

 
 
23. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the Department.
 
24. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, the Department, or any other federal
or state agency from taking any other action affecting Sterling, the Bank, or
any of their current or former institution-affiliated parties and their
successors and assigns.
 
25. Pursuant to Section 50 of the FDI Act (12 U.S.C. § 183laa), this Agreement
is enforceable by the Board of Governors under Section 8 of the FDI Act (12
U.S.C. § 1818).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 28th day of July, 2009.

 
STERLING BANKS, INC.
 FEDERAL RESERVE BANK OF
 
 PHILADELPHIA
   
By: /s/ Robert H. King
 By: /s/ A. Reed Raymond
 Robert H. King
 A. Reed Raymond
 President and CEO
 Vice President
   
STERLING BANK
NEW JERSEY DEPARTMENT OF
 
BANKING AND INSURANCE
   
By: /s/ Robert H. King
By:
 Robert H. King
Terry K. McEwen
 President and CEO
Director

 
 
 16

--------------------------------------------------------------------------------
